                 Case 2:19-cv-00333-RFB-BNW Document 9 Filed 06/18/19 Page 1 of 3



           1    Sophia S. Lau, Esq. (Nevada Bar No. 13365)
                  slau@earlysullivan.com
           2    EARLY SULLIVAN WRIGHT
                  GIZER & McRAE LLP
           3    8716 Spanish Ridge Avenue, Suite 105
                Las Vegas, Nevada 89148
           4    Telephone: (702) 331-7593
                Facsimile: (702) 331-1652
           5
                Attorneys for Defendant
           6    FIDELITY NATIONAL TITLE INSURANCE COMPANY
           7
                                            UNITED STATES DISTRICT COURT
           8
                                                       DISTRICT OF NEVADA
           9

           10
                  HSBC BANK, NATIONAL                               Case No.: 2:19-cv-00333-RFB-BNW
           11     ASSOCIATION, AS TRUSTEE FOR THE
                  HOLDERS OF GSAA HOME EQUITY                       STIPULATION AND PROPOSED
           12     TRUST 2005-15 ASSET-BACKED                        ORDER EXTENDING DEFENDANT
                  CERTIFICATE SERIES 2005-15, a                     FIDELITY NATIONAL TITLE
           13     National Banking Association,                     INSURANCE COMPANY’S TIME TO
                                                                    RESPOND TO COMPLAINT
           14                            Plaintiff,
                                                                            (First Request)
           15                    vs.
           16     FIDELITY NATIONAL TITLE
                  INSURANCE COMPANY,
           17
                                         Defendant.
           18

           19

           20           Plaintiff HSBC Bank, National Association, as Trustee for the Holders of the GSAA Home

           21   Equity Trust 2005-15 Asset-Backed Certificate Series 2005-15 (hereinafter “HSBC”), and

           22   Defendant Fidelity National Title Insurance Company (“Fidelity”), by and through their counsel of

           23   record, hereby stipulate as follows:

           24           WHEREAS, HSBC filed its Complaint in this matter on February 25, 2019 (ECF No. 1);

           25           WHEREAS, Fidelity was served with the Summons and Complaint on or about May 28,

           26   2019;

           27           WHEREAS, counsel for Fidelity was only recently retained and requires additional time to

           28   respond to the Complaint;

                                                                1
                                              STIPULATION AND PROPOSED ORDER
447900.1
                 Case 2:19-cv-00333-RFB-BNW Document 9 Filed 06/18/19 Page 2 of 3



           1           WHEREAS, this is the first stipulation for an extension of Fidelity’s time to respond to the
           2    Complaint; and
           3           WHEREAS, HSBC has agreed to extend Fidelity’s time to respond to the Complaint to
           4    July 2, 2019.
           5           Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
           6    and agree as follows:
           7           1. Fidelity shall file its response to the Complaint in this matter on or before July 2, 2019.
           8           2. Fidelity intends to preserve its right and does not expressly waive any and all defenses
           9               listed in Fed. R. Civ. P. 12(b), including with respect to whether it is subject to personal
           10              jurisdiction in this forum.
           11   Dated this 18th day of June 2019         EARLY SULLIVAN WRIGHT
                                                            GIZER & McRAE LLP
           12
                                                            By: /s/ Sophia S. Lau
           13                                               Sophia S. Lau, Esq.
                                                            Nevada Bar No. 13365
           14                                               8716 Spanish Ridge Avenue, Suite 105
                                                            Las Vegas, Nevada 89148
           15
                                                            Attorneys for Defendant
           16                                               Fidelity National Title Insurance Company
           17   Dated this 18th day of June 2019              WRIGHT, FINLAY & ZAK, LLP
           18                                               By: /s/ Christina V. Miller
                                                            Christina V. Miller, Esq.
           19                                               Nevada Bar No. 12448
                                                            7785 W. Sahara Ave., Suite 200
           20                                               Las Vegas, NV 89117
           21                                               Attorneys for Plaintiff
                                                            HSBC Bank, National Association, as Trustee for
           22                                               the Holders of the GSAA Home Equity Trust 2005-15
                                                            Asset-Backed Certificate Series 2005-15
           23
                                                            ORDER
           24

           25                                               IT IS SO ORDERED:

           26                                                     By:
                                                                        BRENDA WEKSLER
           27                                                           U.S. MAGISTRATE JUDGE

           28
                                                                  Dated:     June 20, 2019                ____
                                                                   2
                                              STIPULATION AND PROPOSED ORDER
447900.1
                 Case 2:19-cv-00333-RFB-BNW Document 9 Filed 06/18/19 Page 3 of 3



           1                                       CERTIFICATE OF SERVICE
           2

           3           I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
           4    the CM/ECF system which will send notification of such filling to the Electronic Service List for
           5    this Case.
           6           I declare under penalty of perjury under the laws of the United State of America that the
           7    foregoing is true and correct.
           8

           9

           10                                               /s/ Kevin S. Sinclair
           11                                                Kevin S. Sinclair
                                                             EARLY SULLIVAN
           12
                                                             WRIGHT GIZER & McRAE LLP
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28


                                                                  3
                                                 STIPULATION AND PROPOSED ORDER
447900.1
